Citation Nr: 0612078	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, shortness of breath, breathing stops during sleep 
(sleep apnea), and redness of face, as a result of medication 
prescribed by VA.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1988 to 
August 1994, and previous active service for 9 years and 8 
months.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied entitlement to 38 U.S.C.A. § 1151 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to compensation under 
38 U.S.C.A. § 1151.  He alleges that VA, in error, prescribed 
a medication called Felodipine (Plendil), which caused him to 
have headaches, shortness of breath, sleep apnea, and redness 
of the face.

VA medical records show he was prescribed Felodipine from 
September 1998 to October 1999.  A September 2001 VA medical 
record notes that the veteran had a slightly "reddy" 
complexion with areas of scaling excoriation with no discrete 
lesions.  A March 2002 VA medical record shows complaints of 
shortness of breath.  A November 2002 VA sleep study shows 
impressions of mild obstructive sleep apnea syndrome and 
moderate upper airway resistance syndrome.  In August 2003, a 
VA medical notes an acneiform rash on back and face.  A 
November 2003 private outpatient nursing note shows 
complaints of headaches, shortness of breath, facial 
flushing, and sleep apnea since being on Felodipine.  The 
November 2003 record further notes that the veteran had 
chronic sharp headaches.  

In December 2004 VA examination, the VA examiner stated that 
the above-complaints of headaches, shortness of breath, sleep 
apnea, and redness of the face were not side effects of 
Felodipine, but did not provide any basis for this opinion.  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may entitle him to compensation, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim. 38 U.S.C.A. § 5103A(d).  Accordingly, 
the Board finds that another medical examination is 
necessary.

The Board also notes that the veteran submitted an August 
2005 private medical opinion that the Felodipine may have 
been a cause of his symptoms.  Accordingly, the case is 
REMANDED for the following action:

1. The AMC/RO should ensure that the 
notice requirements are satisfied in 
accordance with 38 U.S.C.A. §§ 5103, and 
5103A, and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (Vet. App. March 
3, 2006).  

2.  After completion of #1, the AMC/RO 
should schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
his headaches, shortness of breath, sleep 
apnea, and redness of face.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  

Specifically, the examiner should do the 
following:

(a)  Determine whether the veteran has 
any additional disabilities associated 
with symptoms of headaches, shortness of 
breath, sleep apnea, or redness of the 
face, as a result of the Felodipine 
prescription.

(b)  If so, determine whether any 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(c) Whether any additional disability was 
due to an event not reasonably 
foreseeable.

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






